         Case 1:19-cv-10256-GHW Document 63 Filed 07/16/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 KALOMA CARDWELL,

                               Plaintiff,
        v.

 DAVIS POLK & WARDWELL LLP,
                                                         19 Civ. 10256 (GHW)
 THOMAS REID, JOHN BICK, WILLIAM
 CHUDD, SOPHIA HUDSON, HAROLD
 BIRNBAUM, DANIEL BRASS, BRIAN
 WOLFE, and JOHN BUTLER,

                               Defendants.




               DECLARATION OF SUSANNA BUERGEL IN SUPPORT OF
              DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION TO
                        SERVE UNTIMELY DISCOVERY

               I, Susanna Buergel, declare pursuant to 28 U.S.C. § 1746 that:

               1.     I am a partner at the law firm of Paul, Weiss, Rifkind, Wharton & Garrison

LLP (“Paul, Weiss”), 1285 Avenue of the Americas, New York, New York 10019, counsel for

defendants Davis Polk & Wardwell LLP (“Davis Polk”), John Bick, Harold Birnbaum, Daniel

Brass, John Butler, William Chudd, Sophia Hudson, Thomas Reid, and Brian Wolfe.

               2.     I submit this declaration in support of defendants’ opposition to plaintiff’s

motion to serve untimely discovery.

               3.     On January 18, 2020, plaintiff’s counsel consented to receiving “discovery

requests” by email. See Exhibit B to this Declaration.




                                                1
         Case 1:19-cv-10256-GHW Document 63 Filed 07/16/20 Page 2 of 4




               4.      On March 2, 2020, in accordance with the Court’s December 20, 2019

scheduling order (the “Order”), my colleague Marissa Doran served defendants’ first set of

requests for production and interrogatories by email. See Exhibit C to this Declaration. Plaintiff

did not serve any requests or interrogatories at that time.


               5.      On June 5, 2020, I emailed plaintiff’s counsel seeking to schedule a meet

and confer call. See Exhibit D to this Declaration. Plaintiff’s counsel consented, and the call

occurred on June 10, 2020.


               6.      On June 10, 2020, I, along with my colleagues Bruce Birenboim and

Marissa Doran, met and conferred with plaintiff’s counsel, Messrs. Jeffries and Restituyo, for

approximately half an hour by telephone. During the call, Mr. Restituyo said that defendants had

a “right to receive” the materials requested on March 2; that “there was no compliance” with the

Court’s Order; and that there was “no excuse” for plaintiff’s failures to comply. My colleagues

and I explained that defendants could not accept plaintiff’s proposal outlined in a letter attached to

plaintiff’s counsel’s May 18 email. We also requested that plaintiff’s responses to defendants’

outstanding discovery be sent immediately.


               7.      On June 26, 2020, I and my colleagues, Bruce Birenboim and Marissa

Doran, again met and conferred with plaintiff’s counsel for approximately half an hour by

telephone. Plaintiff’s counsel initially attributed plaintiff’s failures to comply with his discovery

obligations to the COVID-19 crisis, but after being reminded that they predated the crisis, said that

plaintiff’s failures to comply with his discovery obligations had had a “material effect” on the

litigation and that any purported explanation for these failures, and the corresponding lack of

communication, would “be an excuse.”



                                                  2
         Case 1:19-cv-10256-GHW Document 63 Filed 07/16/20 Page 3 of 4




              8.      Attached to this declaration are true and correct copies of documents

referenced in defendants’ memorandum of law in support of their opposition to plaintiff’s motion

to serve untimely discovery:


              Exhibit A:       December 9, 2019 email from plaintiff’s counsel to defendants’

                               counsel representing that they were “meeting with [their] client [the

                               following day] to discuss,” inter alia, a “change in date” in the

                               proposed draft scheduling order.


              Exhibit B:       January 18, 2020 email exchange between plaintiff’s counsel and

                               defendants’ counsel, where defendants’ counsel sought and

                               plaintiff’s counsel granted consent “to exchange initial disclosures”

                               and to serve “discovery exchanges (e.g. requests for production,

                               interrogatories, and production letters)” by email.


              Exhibit C:       March 2, 2020 email from defendants’ counsel to plaintiff’s

                               counsel serving defendants’ first set of requests for production and

                               interrogatories “pursuant to Judge Woods’s December 20, 2019

                               Scheduling Order.”


              Exhibit D:       June 5, 2020 email from defendants’ counsel to plaintiff’s counsel

                               seeking to schedule a meet and confer call and plaintiff’s counsel’s

                               reply on June 8, 2020. The call took place on June 10, 2020.




                                                 3
         Case 1:19-cv-10256-GHW Document 63 Filed 07/16/20 Page 4 of 4




             9.    I declare under penalty of perjury that the foregoing is true and correct.


Dated:       July 16, 2020
             New York, New York

                                  By: /s/ Susanna Buergel
                                    Susanna Buergel

                                  PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP
                                  1285 Avenue of the Americas
                                  New York, New York 10019-6064
                                  Telephone: (212) 373-3000
                                  sbuergel@paulweiss.com
                                  Attorney for Defendants




                                             4
